Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 09, 2016

The Court of Appeals hereby passes the following order:

A16A1797. RUSKIN CASTILLO v. HECTOR CHAVEZ.

      This case originated in magistrate court. Following an adverse ruling, plaintiff
Ruskin Castillo appealed to the superior court. The superior court entered a consent
order resolving the appeal, and Castillo filed this direct appeal from the superior
court’s order. We lack jurisdiction.
      Because the superior court’s order disposed of a de novo appeal from a
magistrate court decision, Castillo was required to follow the discretionary appeal
procedure. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367
(454 SE2d 175) (1995). His failure to follow this procedure deprives us of
jurisdiction to consider this appeal, which is hereby DISMISSED

                                       Court of Appeals of the State of Georgia
                                                                            06/09/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.